DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine (Reg. No. 38,392) on 08/20/2021.
The application has been amended as follows: 
1.	(Currently Amended)	A touch screen, comprising:
at least one metal mesh layer, wherein each metal mesh layer comprises a plurality of electrodes insulated from each other; and
electrostatic leading lines which extend among the plurality of electrodes of the at least one metal mesh layer and are connected to a grounding wire, wherein the electrostatic leading lines are arranged to be insulated from the plurality of electrodes,
wherein the at least one metal mesh layer comprises a first metal mesh layer and a second metal mesh layer, the first metal mesh layer comprises a plurality of first electrodes and wherein the first metal mesh layer further comprises first electrode wirings at 
3.	(Currently Amended)	The touch screen according to claim 1, wherein 
10.	(Currently Amended)	A manufacturing method of a touch screen, comprising:
providing a base substrate, the base substrate comprising a touch region and a peripheral region provided at the periphery of the touch region;
forming a black matrix in the peripheral region;
forming patterns of at least one metal mesh layer and electrostatic leading lines, each metal mesh layer comprising a plurality of electrodes insulated from each other, the electrostatic leading lines extending among the plurality of electrodes of the at least one metal mesh layer and being connected to a grounding wire, wherein the electrostatic leading lines are arranged to be insulated from the plurality of electrodes, wherein the at least one metal mesh layer comprises a first metal mesh layer and a second metal mesh layer, the first metal mesh layer comprises a plurality of first electrodes and the first metal mesh layer further comprises first electrode wirings at the periphery of the plurality of first electrodes, an extending direction of the electrostatic leading lines is different from that of the first electrode wirings.

REASONS FOR ALLOWANCE
Claims 1-5 and 7-14 are allowed.
None of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A touch screen and a manufacturing method of a touch screen having all the claimed features of applicant’s invention, specifically including “electrostatic leading lines which extend among the plurality of electrodes of the at least one metal mesh layer and are connected to a grounding wire, wherein the electrostatic leading lines are arranged to be insulated from the plurality of electrodes…wherein the first metal mesh layer further comprises first electrode wirings at the periphery of the plurality of first electrodes, an extending direction of the electrostatic leading lines is different from that of the first electrode wirings”, as set forth in claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622